Citation Nr: 1001278	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-32 023	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to December 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1942 to December 1942.

2.  In December 2009, the Board learned that the Veteran died 
in March 2009.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the 
merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in that new provision, a person eligible for substitution 
will include a living person who would be eligible to receive 
accrued benefits due to the claimant under 38 U.S.C.A. 
§ 5121(a).  VA will be issuing regulations governing the 
rules and procedures for substitution upon death.  Until 
those regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA RO from which the claim 
originated, as listed on the first page of this decision.  


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


